Exhibit 10.1

HALCÓN RESOURCES CORPORATION

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

(Adopted March 2, 2012)

Annual Fees:

Each non-employee Director of the Company shall be paid compensation in the form
of Directors’ fees1 in an annual amount of $50,000, with such fees to be paid to
the non-employee Directors on a quarterly basis in the amount of $12,500 per
quarter and pro-rated for partial year terms.

In addition, commencing March 2, 2012 the member of and the Chairman of each of
the Audit, Compensation, Reserves, Nominating and Corporate Governance, and
Conflicts Committee shall be paid an additional annual retainer, with such
retainer to be paid on a quarterly basis and pro-rated for partial year terms,
as follows:

 

Committee

  

Committee Chairperson

Annual Retainer

  

Committee Member

(excluding Chairperson)

Annual Retainer

Audit

   $20,000    $7,500

Compensation

   $10,000    $5,000

Reserves

   $10,000    $5,000

Nominating & Corporate Governance

   $10,000    $5,000

Conflicts2

     

The Lead Director shall be paid an annual retainer of $10,000, with such
retainer to be paid on a quarterly basis and pro-rated for partial year terms.

 

 

1 

Any cash compensation to be received by a non-employee Director may, at such
non-employee Director’s written election, be paid in Halcón Resources
Corporation common stock based on the closing market price of the stock on the
last trading day of the calendar quarter during which such non-employee Director
is entitled to receive the cash compensation. A non-employee Director’s written
election to be paid any or all of his director’s fees in Company stock rather
than in cash must be delivered to the Company prior to the beginning of the
quarter in which he desires to be paid in Company stock and such election shall
be irrevocable during that quarter.

2 

Committee members shall be paid $1,000 per committee meeting held and attended.